[Cite as State ex rel. Jackson v. Calabrese, 2014-Ohio-3827.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101556



                             STATE OF OHIO, EX REL.,
                             LAWRENCE B. JACKSON
                                                                RELATOR

                                                      vs.

                        JUDGE DEENA R. CALABRESE
                                                                RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 476793
                                            Order No. 477321

        RELEASE DATE: September 3, 2014
RELATOR

Lawrence B. Jackson, pro se
Inmate No. 621-066
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
James E. Moss
Assistant County Prosecutor
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Lawrence B. Jackson has filed a complaint for a writ of mandamus.

Jackson seeks an order from this court that requires Judge Deena R. Calabrese to issue a

journal entry with regard to the denial of a motion to suppress filed in State v. Jackson,

Cuyahoga C.P. No. CR-554303.         Judge Calabrese has filed a motion for summary

judgment, which we grant for the following reasons.

       {¶2} Initially, we find that Jackson has failed to provide a statement that sets

forth the balance in his inmate account for the preceding six months as certified by the

institutional cashier.   See R.C. 2969.25(C).     Jackson’s failure to comply with the

mandatory requirement of R.C. 2969.25(C) renders his complaint defective and thus

subject to dismissal. State ex rel. Gooden v. Kagel, 138 Ohio St.3d 343, 2014-Ohio-869,

6 N.E.2d 1170.

       {¶3} In addition, Jackson’s request for a writ of mandamus is moot. Attached to

the motion for summary judgment is a copy of a judgment entry, journalized on

September 9, 2011, which demonstrates that Jackson’s motion to suppress was denied.

       {¶4} Finally, the transcript of proceedings, attached to Jackson’s complaint as

Appendix A, demonstrates that Judge Calabrese stated her factual findings on the record,

thus complying with any need for rendering findings of fact and conclusions of law.

       This court has previously held that a defendant is not prejudiced by a trial court’s

failure to comply with a defendant’s request for findings of fact on the court’s
suppression ruling where the record provides an appellate court with a sufficient basis to

review a defendant’s assignments of error. See State v. King, 136 Ohio App.3d 377, 381,

736 N.E.2d 921 (8th Dist.1999); State v. Almalik, 41 Ohio App.3d 101, 534 N.E.2d 898

(8th Dist. 1987); State v. Fannin, 8th Dist. Cuyahoga No. 79991, 2002-Ohio-6312; Parma

v. Reschke, 8th Dist. Cuyahoga No. 58015, 1991 Ohio App. LEXIS 644 (Feb. 14, 1991);

Geraci v. Maddalena, 8th Dist. Cuyahoga No. 47964 (Oct. 25, 1984).

       {¶5} Accordingly, we grant Judge Calabrese’s motion for summary judgment.

Costs to Jackson. The court directs the clerk of courts to serve all parties with notice of

this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶6} Writ denied.




MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, P.J., CONCUR